Citation Nr: 1804922	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected low back disability.

2. Entitlement to a separate evaluation for radiculopathy of the right lower extremity.

3. Entitlement to a rating in excess of 10 percent for service-connected right ankle strain.

4. Entitlement to a rating in excess of 10 percent for service-connected right hip with limitation of flexion of thigh.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

In September 2017 correspondence, the Veteran revoked representation by the Disabled American Veterans.  At the Board hearing, he indicated that he was representing himself.  Accordingly, the Veteran is unrepresented before the Board.
      
The issue of entitlement to a separate evaluation for radiculopathy of the right lower extremity has been raised by the record based on the Veteran's reports of symptoms, as well as objective findings, indicative of radiculopathy of the right lower extremity, as discussed below.  As the Board retains jurisdiction over such issue as part and parcel of the Veteran's higher rating claim for a low back disability, it has been listed on the title page of this decision.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

In June 2014, the Veteran initiated an appeal of the RO's March 2014 rating decision that denied increased ratings for service-connected right ankle strain and right hip limitation of flexion of thigh.  See June 2014 VA Form 9 (accepted as Notice of Disagreement (NOD)); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating an appeal); 38 C.F.R. § 20.201 (2017) (reflecting that a valid notice of disagreement must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision).  Despite this, as will be discussed in detail below, the RO did not address this claim in a statement of the case (SOC), as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added these claims on appeal.

The issue of entitlement to apportionment of the Veteran's disability compensation for the support of his spouse has been raised by the record in a March 2015 claim filed by the Veteran's spouse, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At the September 2017 Board hearing, the Veteran testified that his service-connected low back disability had worsened and that he was willing to attend a new VA examination to ascertain the current severity of his disability.  See BVA hearing transcript, p. 7-9.  Specifically, he stated that he experienced weekly flare-ups and that lifting objects worsened his back symptoms.  Based on the Veteran's testimony of worsening symptomatology, and the fact that his last VA examination related to his low back disability took place in May 2014, the Board finds that he should be afforded another VA examination to determine the current severity of his service-connected low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Further, the Veteran has not been afforded an adequate VA examination to measure his range of motion upon weight bearing, and under both active and passive conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, a new examination is required to determine the severity of the Veteran's low back disability.

With respect to a separate evaluation for radiculopathy of the right lower extremity, the May 2014 examination report indicates that the Veteran reported lower back pain that radiated to his right groin.  Additionally, at the September 2017 Board hearing, he reported experiencing radiation down his right leg.  A 2011 private treatment record noted leg pain and tingling, and a February 2014 private treatment record further documented pain radiating to the hips and groin area.  Therefore, given that the Veteran has consistently reported radicular symptoms related to his low back disability, which is supported by objective findings, the Board finds that the Veteran should be afforded a VA neurological evaluation examination for clarification of the noted deficiency.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Where, as here, a timely NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  See Manlincon, supra.  An NOD is timely when it is filed within one year of the adverse decision.  38 C.F.R. § 20.302.  Here, the Veteran's June 2014 statement, provided on a VA Form 9, expressing his disagreement with the rating decision was timely as it was received by VA less than one year after issuance of the March 2014 rating decision to which it pertains.  See 38 C.F.R. § 20.302(a) (discussing time limits for filing NODs). 

Accordingly, because no subsequent SOC has been issued with respect to the claims of entitlement to increased ratings for the service-connected right ankle strain and service-connected right hip limitation of flexion of thigh under Manlincon, the Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c) (2017)) and require further action.  See 38 U.S.C § 7105 (2012); 38 C.F.R. § 19.26 (2017).  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's action regarding these issues is taken to fulfill the requirements of the United States Court of Appeals (Court) in Manlincon.

Lastly, the Board notes that there are likely outstanding private treatment records, as the Veteran submitted correspondence in February 2014 which indicated that he sought treatment from Dr. Guzman for his back disability.  However, these records have not been associated with the claims file and there is no indication that the RO attempted to obtain them.  Therefore, all outstanding private treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated his low back disability, to include records from Dr. Guzman.  

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed and the results should be reported in detail. 

In addition to objective results, the examiner should ascertain the current severity and manifestations of the Veteran's service-connected low back disability, including any functional effects. 

In particular, in order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination should include range of motion testing in active and passive motion, and weight bearing and nonweight bearing.	 

3. Schedule the Veteran for a VA examination to determine the nature and severity of his claimed radiculopathy of the right lower extremity.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed and the results should be reported in detail. 

(A) The examiner should identify all current diagnoses of neurological disorders, to specifically include right lower extremity radiculopathy, present since the date of the claim.

(B) For each currently diagnosed neurological disorder of the lower extremities, the examiner should then render an opinion as to whether it is at least as likely as not that such disorder is related to his military service. 

(C) For each currently diagnosed neurological disorder of the lower extremities, the examiner should also render an opinion as to whether it is at least as likely as not that such disorder is caused or aggravated by the Veteran's service-connected low back disability. 

(D) For each currently diagnosed neurological disorder of the lower extremities, the examiner should address the severity of the radiculopathy diagnoses and should discuss whether, and at what point in time, the level of severity changed.

The rationale for all opinions offered should be provided and the examiner should specifically consider and comment on the Veteran's reports of radicular symptoms.   

4. The AOJ should issue a statement of the case to the Veteran addressing the issues of entitlement to increased ratings for the service-connected right ankle strain and service-connected right hip limitation of flexion of thigh.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

5. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






